


Exhibit 10.3




H&R BLOCK, INC.
2013 LONG TERM INCENTIVE PLAN
RESTRICTED SHARE UNITS
AWARD AGREEMENT
This Award Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation (“H&R Block”), and [Participant Name] (“Participant”).
WHEREAS, H&R Block provides certain incentive awards (“Awards”) to key employees
of subsidiaries of H&R Block under the H&R Block, Inc. 2013 Long Term Incentive
Plan (the “Plan”);
WHEREAS, Participant has been selected by the Board, the Compensation Committee,
or the Chief Executive Officer of H&R Block to receive an Award under the Plan;
and
WHEREAS, receipt of this Award is conditioned upon Participant's execution of
this Award Agreement within 180 days of [Grant Date], wherein Participant agrees
to abide by certain terms and conditions authorized by the Compensation
Committee of the Board.
NOW THEREFORE, in consideration of the parties' promises and agreements set
forth in this Award Agreement, the sufficiency of which the parties hereby
acknowledge,
IT IS AGREED AS FOLLOWS:
1.    Restricted Share Units.
1.1    Grant of Units. As of [Grant Date] (the “Grant Date”), H&R Block hereby
awards [Number of Units Granted] Restricted Share Units (the “Units”) to
Participant, as evidenced by this Award Agreement.
1.2    Vesting Conditions. In order to become vested in any or all of the Units,
Participant must remain continuously employed with Company through the
applicable Vesting Date as set forth in Section 1.4. Except as otherwise
provided in this Award Agreement, or absent a written agreement to the contrary,
if Participant's employment with Company terminates before a Vesting Date, for
any reason other than those set forth in Section 1.5, then all unvested Units
then held by Participant, if any, shall be forfeited by Participant, and
Participant shall have no right to receive Common Stock in respect thereof.
1.3    No Shareholder Privileges; Dividend Equivalents.


(a)    Neither Participant nor any person claiming under or through him or her
shall be, or have any of the rights or privileges of, a shareholder of H&R Block
(including the right to vote shares or to receive dividends) with respect to any
of the Common Stock issuable pursuant to this Award Agreement, unless and until
such shares of Common Stock shall have been duly issued and delivered to
Participant as a result of the vesting of Units.


(b)    Notwithstanding Section 1.3(a), dividend equivalents will accrue and vest
proportionally as the Units vest, and will be paid as additional whole shares of
Common Stock (unless the Committee in its discretion determines to pay the value
of the accrued dividend equivalents in cash), net of withholding, upon the date
shares of Common Stock are delivered for vested Units pursuant to Section 1.4.
Dividend equivalents will apply to all cash dividends (excluding dividends for
which an adjustment to the Award was or will be made pursuant to Section 4.3)
and will be deemed reinvested in shares of Common Stock based on the Closing
Price of the Common Stock on the trading day immediately preceding the
ex-dividend date applicable to such dividend. Future dividend equivalents will
apply to the shares of Common Stock relating to the reinvested dividend
equivalents for each dividend record date that occurs before actual delivery of
the shares. Notwithstanding the foregoing, the Committee retains discretion at
any time, upon notice to Participant, to

1

--------------------------------------------------------------------------------




revise whether, and in what manner, dividend equivalents will be deemed
reinvested with respect to any future dividends.
1.4    Vesting Dates and Delivery of Common Stock.
(a)    Vesting Dates. Subject to Section 1.2, the Units shall vest on the dates
noted below (each, a “Vesting Date”), in accordance with the following schedule:
Vesting Date
Percent of Units Subject to Vesting on Such
Vesting Date
First Anniversary of the Grant Date
33 1/3%
Second Anniversary of the Grant Date
33 1/3%
Third Anniversary of the Grant Date
33 1/3%

If the percentage of the aggregate number of shares of Common Stock subject to
this Restricted Share Unit scheduled to vest on a Vesting Date is not a whole
number of shares, then the number vesting on such Vesting Date shall be rounded
up or down to the nearest whole number of shares for each Vesting Date in
accordance with the administrative systems established by Company's third-party
stock plan administrator, except that the amount vesting on the final Vesting
Date shall be such that 100% (and for the avoidance of doubt, no more than 100%)
of the aggregate number of shares of Common Stock subject to this Restricted
Share Unit shall be cumulatively vested as of the final Vesting Date.
(b)    Delivery of Common Stock. Upon each Vesting Date, Company shall transfer
shares of Common Stock equal to the number of Units then vesting under this
Award Agreement, plus any shares attributable to vested dividend equivalents,
less any shares withheld for tax withholding purposes pursuant to Section 4.7,
into a brokerage account established for Participant at a financial institution
the Committee shall select at its discretion (the “Financial Institution”) or
delivered to Participant in certificate form, such method to be selected by the
Committee in its discretion. Participant agrees to complete, before a Vesting
Date, any documentation for Company or the Financial Institution which is
necessary to effect the transfer of shares of Common Stock to the Financial
Institution.
1.5    Acceleration of Vesting. Notwithstanding Section 1.4(a), the Units held
by Participant vest on the occurrence of any of the following events:
(a)    Termination Related to Change in Control. Upon Participant's Qualifying
CIC Separation, 100% of all outstanding Units granted under this Award Agreement
shall immediately vest upon the later of the date of the Change in Control and
Participant's Last Day of Employment.
(b)    Termination Related to Death or Disability. Upon Participant's
Termination of Employment due to death or Disability at least one year after the
Grant Date, 100% of all outstanding Units granted under this Award Agreement
shall immediately vest upon Participant's Last Day of Employment.
(c)    Termination Related to Retirement. Upon Participant's Termination of
Employment due to Retirement at least one year after the Grant Date, a pro-rata
portion of the Units granted under this Award Agreement shall immediately vest
upon Participant's Last Day of Employment. The pro-rata portion of Units shall
be equal to a percentage based upon the number of whole months of service
completed between the Grant Date and Participant's Last Day of Employment
divided by thirty-six (36), minus the number of Units already vested pursuant to
Section 1.4.
(d)    Other Termination of Employment. All unvested Units shall be forfeited
upon occurrence of Participant's Termination of Employment that is not described
in subsection (a), (b) or (c).
Upon the accelerated vesting date pursuant to this Section 1.5, Company shall
transfer shares of Common Stock equal to the number of Units that become vested,
plus any shares attributable to vested dividend equivalents, less any shares
withheld for tax withholding purposes pursuant to Section 4.7, directly into a

2

--------------------------------------------------------------------------------




brokerage account established for Participant at the Financial Institution or
delivered to Participant in certificate form, such method to be selected by the
Committee in its discretion. Any fractional share eligible to be transferred to
Participant shall be rounded up to the next whole share. Participant agrees to
complete any documentation with Company or the Financial Institution that is
necessary to affect the transfer of shares of Common Stock to the Financial
Institution before the delivery of such shares will occur. Notwithstanding the
foregoing, delivery of shares of Common Stock will be delayed, if applicable
under the circumstances, to the extent provided under Section 4.14 (Compliance
with Section 409A).
2.    Covenants.
2.1    Consideration for Award under the Plan. Participant acknowledges that
Participant's agreement to this Section 2 is a key consideration for the Award
made under this Award Agreement. Participant hereby agrees to abide by the
covenants set forth in Sections 2.2, 2.3, 2.4, 2.5, 2.6, and 2.7.
2.2    Covenant Against Competition. During the period of Participant's
employment and for two (2) years after his or her Last Day of Employment,
Participant acknowledges and agrees he or she will not, directly or indirectly,
establish or engage in any business or organization, or own or control any
interest in, be employed by, or act as an officer, director, consultant,
advisor, or lender to, any of the following located in those geographic markets
where Participant has had direct and substantial involvement in Company's
operations in such geographic markets: (a) any entity that engages in any
business competitive with the business activities of Company including, without
limitation, its assisted and digital (including software) tax services
businesses (“Prohibited Companies”); (b) any financial institution or business
where any of Participant's duties or activities would relate to or assist in
providing services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers; or (c) any financial institution or business whose primary purpose is
to provide services or products to one or more of the Prohibited Companies for
use in connection with products, services or assistance being provided to
customers. Without limiting clause (c), any financial institution or business
whose profits or revenues from the provision of services or products to the
Prohibited Companies exceeds 25% of total profits or revenues, as the case may
be, shall be deemed to be covered by clause (c). For Participants whose primary
place of employment as of the Last Day of Employment is in Puerto Rico or
Arizona, the restrictions in this Section 2.2 shall be limited to one (1) year
following Participant's Last Day of Employment. The restrictions in this Section
2.2 shall not apply if Participant's primary place of employment as of the Last
Day of Employment is in California or North Dakota; provided, however, to the
extent permitted under such states' laws, Company nevertheless retains all
rights and remedies set forth in Sections 2.8 and 2.9 in lieu of enforcing the
restrictive covenant set forth in this Section 2.2. Notwithstanding the
foregoing, if Participant has a standalone employment agreement with Company and
such employment agreement includes covenants against competition or
non-solicitation of customers, the scope, but not the duration, of such
covenants shall apply solely for purposes of Sections 2.2 and 2.4, but shall
have no other effect on this Award Agreement.  All other covenants contained in
this Section 2 shall apply to Participant notwithstanding any covenants or other
terms contained in any other agreement.
2.3    Covenant Against Solicitation of Employees. Participant acknowledges and
agrees that, during the period of Participant's employment and for one (1) year
after his or her Last Day of Employment, Participant will not directly or
indirectly: (a) recruit, solicit, or otherwise induce any employee of Company to
leave the employment of Company or to become an employee of or otherwise be
associated with Participant or any company or business with which Participant is
or may become associated; or (b) hire any employee of Company as an employee or
otherwise in any company or business with which Participant is or may become
associated. The restrictions in this Section 2.3 shall not apply if
Participant's primary place of employment as of the Last Day of Employment is in
Wisconsin; provided, however, to the extent permitted under such state's laws,
Company nevertheless retains all rights and remedies set forth in Sections 2.8
and 2.9 in lieu of enforcing the restrictive covenant set forth in this Section
2.3.

3

--------------------------------------------------------------------------------




2.4    Covenant Against Solicitation of Customers. During the period of
Participant's employment and for two (2) years after his or her Last Day of
Employment, Participant acknowledges and agrees that he or she will not,
directly or indirectly, solicit or enter into any arrangement with any person or
entity which is, at the time of the solicitation, a customer of Company for
purposes of engaging in any business transaction of the nature performed by
Company, or contemplated to be performed by Company, provided that this Section
2.4 will only apply to customers for whom Participant personally provided
services while employed by Company or customers about whom or which Participant
acquired material information while employed by Company. For Participants whose
primary place of employment as of the Last Day of Employment is in Puerto Rico
or Arizona, the restrictions in this Section 2.4 shall be limited to one (1)
year following Participant's Last Day of Employment. The restrictions in this
Section 2.4 shall not apply if Participant's primary place of employment as of
the Last Day of Employment is in California or North Dakota; provided, however,
to the extent permitted under such state's laws, Company nevertheless retains
all rights and remedies set forth in Sections 2.8 and 2.9 in lieu of enforcing
the restrictive covenant set forth in this Section 2.4.
2.5     Covenant Against Disclosure of Confidential Information. Participant
acknowledges and agrees: (a) that “Confidential Business Information” includes,
but is not limited to, Company's client lists and information, employee lists
and information, developments, systems, designs, software, databases, know-how,
marketing plans, product information, business and financial information and
plans, strategies, forecasts, new products and services, financial statements,
budgets, projections, prices, and acquisition and disposition plans, regardless
of whether any court determines that such information constitutes a trade secret
as defined by applicable law; and (b) that (i) Company has spent many years
developing its business and clients, and is engaged in a continuous program of
developing its business and clients, (ii) Company's methods of operation are
unique within the industry, (iii) Participant's position creates a relationship
of confidence and trust between Participant and Company with respect to
Company's Confidential Business Information, and (iv) Participant's disclosure
of Confidential Business Information could substantially injure Company's
present and planned business.
Therefore, Participant agrees that at all times during employment and for a
period of two (2) years after Participant's Last Day of Employment with Company,
Participant shall keep in strictest confidence and trust all Confidential
Business Information. During this period, Participant shall not use or disclose
any Confidential Business Information without the written consent of Company,
except as may be necessary in the ordinary course of performing duties as an
employee of Company or as may be required by law.
Notwithstanding the foregoing, to the extent that any Confidential Business
Information satisfies the legal definition of “trade secret,” and for so long as
such information remains a trade secret, Participant shall keep in strictest
confidence such trade secret and not use or disclose any such trade secret
without the written consent of Company, except as may be necessary in the
ordinary course of performing duties as an employee of Company or as may be
required by law. Participant acknowledges that trade secrets include, but are
not limited to, Company's client lists and all information identifying its
clients, and all information pertaining to Company's business development,
marketing plans, product information, business and financial information and
plans, and strategies.
2.6    Covenant Regarding Company Property. Participant acknowledges and agrees
that as between Participant and Company, all Confidential Business Information
is the sole and exclusive property of Company and/or Company's nominee(s) or
assign(s). Participant hereby assigns and agrees to assign to Company any rights
Participant may have or may acquire in such Confidential Business Information.
In the event that Participant conceives or develops, in whole or in part, any
inventions, discoveries, ideas, concepts, strategies, plans, processes, systems,
products, services, know-how, technology, software, website content, writings,
expressions, designs, artwork, graphics, names, logos or other proprietary
developments while employed by Company that (a) directly or indirectly relate in
any way to or arise out of Participant's job responsibilities or the performance
of the duties or assigned tasks of Participant with

4

--------------------------------------------------------------------------------




Company; or (b) directly or indirectly relate or pertain in any way to the
existing or reasonably anticipated business, products, services, or other
activities of Company; or (c) were otherwise conceived or developed, in whole or
in part, using Company time or materials or based upon Confidential Business
Information (collectively, the “Developments”), all right, title, and interest
in and to the Developments including, without limitation, all patent, copyright,
trademark, trade secret and other proprietary rights therein shall become the
sole and exclusive property of Company and/or Company's nominee(s) or assign(s).
Participant acknowledges that any Developments subject to copyright protection
shall be considered “works-for-hire” on behalf of Company as such term is
defined under the copyright laws of the United States. All right, title and
interest in such Developments or components thereof shall automatically vest in
Company and Company shall be the author and exclusive owner thereof including,
without limitation, all copyrights (and renewals and extensions thereof),
merchandising and allied, ancillary and subsidiary rights therein. To the extent
that any of the Developments, or any portion thereof, may not qualify as a
work-for-hire or for copyright protection, Participant hereby irrevocably
assigns and agrees to assign in the future all right, title, and interest in and
to the Developments to Company or Company's nominee(s) or assign(s), including,
without limitation, all patent, copyright, trademark, trade secret and any and
all other proprietary rights therein.
Participant will keep and maintain adequate and current written records of the
conception and development of Developments in the form of notes, sketches,
drawings, reports or other documents relating thereto, which records shall be
and shall remain the sole and exclusive property of Company and shall be
available to Company at all times.
Participant further agrees to execute and deliver all documents and do all acts
that Company shall deem necessary or desirable to secure to Company or its
nominee(s) or assignee(s) the entire right, title and interest in and to the
Confidential Business Information and Developments, at Company's expense.
Participant further agrees to cooperate with Company as reasonably necessary to
maintain or enforce Company's rights in the Confidential Business Information
and Developments.
In the event Participant's employment terminates, Participant shall promptly
deliver to Company the originals and all copies of all Confidential Business
Information, Developments and other materials and property of any nature
belonging to Company and obtained during the course of, or as a result of,
Participant's employment with Company. In addition, upon such termination,
Participant shall not remove from the premises of Company any of its documents
or property.
2.7    Non-Disparagement. Participant agrees, that after his or her Last Day of
Employment, Participant will not disparage Company or any of its directors,
officers, executives, employees, agents or other Company representatives
(“Related Parties”), or make or solicit any comments to the media or others that
may be considered derogatory or detrimental to the good business name or
reputation of Company or Related Parties. This clause has no application to any
communications with the Equal Employment Opportunity Commission or any state or
local agency responsible for investigation and enforcement of discrimination
laws.
2.8    Forfeiture of Rights. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of this Section 2, Participant shall forfeit
all rights to payments or benefits under the Plan. All unvested Units shall
terminate and be incapable of vesting.
2.9    Remedies. Notwithstanding anything herein to the contrary, if Participant
violates any provisions of this Section 2, whether before, on or after any
settlement of an Award under the Plan, then Participant shall promptly pay to
Company an amount equal to the aggregate Amount of Gain Realized by Participant
on all Common Stock received pursuant to this Award Agreement after a date
commencing one (1) year before Participant's Last Day of Employment. Participant
shall pay Company within three (3) business days after the date of any written
demand by Company to Participant.

5

--------------------------------------------------------------------------------




2.10    Remedies Payable. Participant shall pay the amounts described in Section
2.9 in cash or as otherwise determined by Company.
2.11    Remedies without Prejudice. The remedies provided in this Section 2
shall be without prejudice to the rights of Company to recover any losses
resulting from the applicable conduct of Participant, and shall be in addition
to any other remedies Company may have, at law or in equity, resulting from such
conduct.
2.12    Survival. Participant's obligations in this Section 2 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Award Agreement for any reason.
2.13    Tolling. The restricted period for each of the covenants in this Award
Agreement shall be tolled during (a) any period(s) of violation that occur
during the original restricted period; and (b) any period(s) of time required by
litigation to enforce the covenant (other than any periods during which
Participant is enjoined from engaging in the prohibited activity and is in
compliance with such order of enjoinment) provided that the litigation is filed
within one year following the end of the two-year period immediately following
the cessation of employment.
3.    Non-Transferability of Award. This Award (including all rights, privileges
and benefits conferred under such Award) shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment,
or similar process upon the rights and privileges hereby granted, then and in
any such event this Award and the rights and privileges hereby granted shall
immediately become null and void.
4.    Miscellaneous.
4.1    No Employment Contract. This Award Agreement does not confer on
Participant any right to continued employment for any period of time, and is not
an employment contract.
4.2    Clawback. If a restatement of H&R Block's financial results occurs and
(a) the vesting or the Amount of Gain Realized with respect to any portion of
this Award, or (b) the vesting or issuance of performance-based Shares pursuant
to any other award granted under the Plan or any other company-sponsored equity
compensation plan, or (c) any other cash compensation received by Participant
pursuant to a Company-sponsored incentive plan, would not have occurred, been
paid or would have been reduced if the results represented by the restatement
were known as of the time of the original issuance of the financial results,
Participant may be required to reimburse Company for the Amount of Gain Realized
related to this Award. The Committee has sole discretion to make all
determinations that may be made pursuant to this section, including the amount
of reimbursement.
4.3    Adjustment of the Units. If any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affects
the Common Stock or the value thereof, the Committee shall make such adjustments
and other substitutions to this Award Agreement as the Committee determines
necessary or appropriate to prevent dilution or enlargement of benefits or
potential benefits intended to be made available under this Award Agreement, in
a manner the Committee deems equitable or appropriate, taking into consideration
the accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, and
in the number, class, kind and option or exercise price of securities subject to
the Award Agreement (including, if the Committee deems appropriate, the
substitution of awards denominated in the shares of another company).

6

--------------------------------------------------------------------------------




4.4    Merger, Consolidation, Reorganization, Liquidation, etc. If H&R Block
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization, or liquidation, all Plan awards
outstanding on the effective date of the consummation of the transaction shall
be treated in the manner the Committee, in its discretion, deems equitable and
appropriate after taking into consideration relevant facts, including the
accounting and tax consequences. Such treatment need not treat all Awards (or
all portions of an Award) in an identical manner. Such treatment may include,
but is not limited to, the substitution of new Awards, or for any Awards then
outstanding, the assumption of any such Awards or the cancellation of such
Awards for a payment to Participant in cash or other property in an amount
equitably determined by the Committee (and, for the avoidance of doubt, such
cancellation may be without any payment to Participant in the event the
Committee determines that the intrinsic value of the Award is zero or negative).
Any such arrangements shall be binding upon Participant and any action taken
under this Section 4.4 shall either preserve an Award's status as exempt from
Code Section 409A or comply with Code Section 409A.
4.5    Interpretation and Regulations. The Committee shall have the full power
and authority provided under Section 4.2 of the Plan and provided by delegation
by the Board, subject to the terms of the Plan, and subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board. Such power and authority shall include, but not be
limited to, the power and authority to: (a) interpret and administer the Plan,
the Award Agreement, and any instrument or agreement entered into under or in
connection with the Plan; (b) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or the Award Agreement in the manner and
to the extent that the Committee shall deem desirable to carry it into effect;
(c) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan and Award; (d) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan and Award; (e)
determine whether, to what extent and under what circumstances the Award shall
be canceled or suspended; and (f) determine, for purposes of the Plan and this
Award Agreement, (i) the date and circumstances that constitute a cessation or
termination of employment, (ii) whether such cessation or termination is the
result of Retirement, death, Disability, termination without Cause or any other
reason, and (iii) what constitutes continuous employment with respect to vesting
under this Award Agreement. Notwithstanding the foregoing, leaves of absence
approved by the Committee or transfers of employment among the subsidiaries of
H&R Block shall not be considered an interruption of continuous employment under
the Plan, unless otherwise required by Code Section 409A.
4.6    Reservation of Rights. If at any time Company determines that
qualification or registration of the Units or any shares of Common Stock subject
to the Units under any federal, state or other applicable securities law, or the
consent or approval of any governmental regulatory authority, is necessary or
desirable as a condition of executing an Award or providing a benefit under the
Plan, then such action may not be taken, in whole or in part, unless and until
such qualification, registration, consent or approval shall have been effected
or obtained free of any conditions Company deems unacceptable.
4.7    Withholding of Taxes. Company shall make the delivery of shares of Common
Stock pursuant to this Award Agreement net of all federal, state, local or
foreign taxes required to be paid or withheld as a result of the delivery of
shares of Common Stock.  Unless otherwise determined pursuant to established
procedures pursuant to the Plan, the number of shares of Common Stock withheld
shall be based on the Fair Market Value of such shares on the vesting date and
the minimum required tax withholding rate for Participant (or such other rate
that will not cause an adverse accounting consequence or cost to Company).
4.8    Reasonableness of Restrictions, Severability and Court Modification.
Participant and Company agree that the restrictions contained in this Award
Agreement are reasonable, but, should any provision of this Award Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Award Agreement will not be
affected thereby, and the provision found invalid, illegal, or

7

--------------------------------------------------------------------------------




otherwise unenforceable or unreasonable will be considered by Company and
Participant to be amended as to scope of protection, time or geographic area (or
any one of them, as the case may be) in whatever manner is considered reasonable
by that court and, as so amended, will be enforced.
4.9    Waiver. The failure of Company to enforce at any time any terms,
covenants or conditions of this Award Agreement shall not be construed to be a
waiver of such terms, covenants or conditions or of any other provision. Any
waiver or modification of the terms, covenants or conditions of this Award
Agreement shall only be effective if reduced to writing and signed by both
Participant and an officer of H&R Block.
4.10    Plan Control. The terms of this Award Agreement are governed by the
terms of the Plan, as it exists on the Grant Date (except to the extent the Plan
is amended from time to time and such amendment is intended to have retroactive
effect). Except where the Plan expressly permits an award agreement to provide
for different terms, if any provisions of this Award Agreement conflict with any
provisions of the Plan, the terms of the Plan shall control.
4.11    Notices. Any notice to be given to Company or election to be made under
the terms of this Award Agreement shall be addressed to Company (Attention: Long
Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105, or
at such other address or by such other means as Company may hereafter designate
in writing to Participant. Any notice to be given to Participant shall be
addressed to Participant at the last address of record with Company or at such
other address as Participant may hereafter designate in writing to Company. Any
such notice shall be deemed to have been duly given when deposited in the United
States mail via regular or certified mail, addressed as aforesaid, postage
prepaid.
4.12    Choice of Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri without
reference to principles of conflicts of laws.
4.13    Choice of Forum and Jurisdiction. Participant and Company agree that any
proceedings to enforce the obligations and rights under this Award Agreement
must be brought in the Missouri District Court located in Jackson County,
Missouri, or in the United States District Court for the Western District of
Missouri in Kansas City, Missouri. Participant agrees and submits to personal
jurisdiction in either court. Participant and Company further agree that this
Choice of Forum and Jurisdiction is binding on all matters related to Awards
under the Plan and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Participant and H&R Block.
4.14    Compliance with Section 409A. Notwithstanding any provision in this
Award Agreement or the Plan to the contrary, this Award Agreement shall be
interpreted and administered in accordance with Code Section 409A and
regulations and other guidance issued thereunder (“Section 409A”). For purposes
of determining whether any payment made pursuant to this Award Agreement results
in a “deferral of compensation” within the meaning of Treasury Regulation
1.409A-1(b), H&R Block shall maximize the exemptions described in such section,
as applicable. Any reference to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A. If any deferred compensation payment is payable while Participant
is a “specified employee” under Section 409A, and payment is due because of
separation from service for any reason other than death, then payment of such
amount shall be delayed for a period of six months and paid in a lump sum on the
first payroll payment date following the earlier of the expiration of such six
month period or Participant's death. To the extent any payments under this Award
Agreement are made in installments, each installment shall be deemed a separate
payment for purposes of Section 409A and the regulations issued thereunder.
Participant or his or her beneficiary, as applicable, shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Participant or his or her beneficiary in connection with any
payments to Participant or his or her beneficiary pursuant to this Award
Agreement, including but not limited to any taxes, interest and penalties under
Section 409A, and neither H&R Block nor any of its affiliates shall have any
obligation

8

--------------------------------------------------------------------------------




to indemnify or otherwise hold Participant or his or her beneficiary harmless
from any and all of such taxes and penalties.
4.15    Attorneys Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Award Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorneys fees.
4.16    Relationship of the Parties. Participant acknowledges that this Award
Agreement is between H&R Block and Participant. Participant further acknowledges
that H&R Block is a holding company and that Participant is not an employee of
H&R Block.
4.17    Headings. The section headings herein are for convenience only and shall
not be considered in construing this Award Agreement.
4.18    Amendment. No amendment, supplement, or waiver to this Award Agreement
is valid or binding unless in writing and signed on behalf of H&R Block by an
officer of H&R Block, and, if materially adverse to Participant, signed by
Participant.
4.19    Execution of Agreement. This Award Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Awards
made hereunder, unless and until it has been (a) signed by Participant within
180 days of the Grant Date, (b) signed on behalf of H&R Block by an officer of
H&R Block, and (c) returned to H&R Block.
This Award Agreement may be signed by the parties via facsimile or electronic
signature, as acceptable to Company, and may be signed by H&R Block via stamped
signature.
4.20    WAIVER OF JURY TRIAL. PARTICIPANT KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, ACTION OR
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT.
5.    Definitions. Whenever a term is used in this Award Agreement, the
following words and phrases shall have the meanings set forth below or as set
forth in the Plan unless the context plainly requires a different meaning, and
when a defined meaning is intended, the term is capitalized.
5.1    Amount of Gain Realized. The Amount of Gain Realized shall be equal to
the number of shares of Common Stock that Participant receives pursuant to this
Award Agreement multiplied by the Fair Market Value of one share of Common Stock
on the date of delivery.
5.2    Board. Board means the Board of Directors of H&R Block.
5.3    Cause. Cause means those actions or omissions that constitute cause for
termination under the written Company severance plan that applies to
Participant. If no severance plan applies to Participant or if the applicable
severance plan does not define “Cause,” then Cause shall have the meaning found
in the H&R Block Severance Plan, or any successor to that plan. Notwithstanding
any of the foregoing, if Participant has a standalone employment agreement with
Company and such employment agreement includes a definition for cause, the
definition of cause in the employment agreement shall apply.
5.4    Change in Control. Change in Control means the occurrence of one or more
of the following events:


(a)    Any one person, or more than one person acting as a group, acquires
ownership of stock of H&R Block that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of H&R Block. If any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of H&R Block, the
acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control. An increase in the percentage of stock
owned by any

9

--------------------------------------------------------------------------------




one person, or persons acting as a group, as a result of a transaction in which
H&R Block acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this Section 5.4(a).


(b)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block stock acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of H&R Block possessing 35 percent or more of the
total voting power of the stock of H&R Block. If any one person, or more than
one person acting as a group, is considered to effectively control a corporation
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which H&R Block acquires its stock
in exchange for property will not be treated as an acquisition of stock for
purposes of this Section 5.4(b), but will be treated as an acquisition of stock
for purposes of Section 5.4(a).


(c)    A majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by two-thirds (2/3)
of the members of the Board before the date of such appointment or election.


(d)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block assets acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from H&R Block that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of H&R Block immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of H&R
Block, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding the foregoing,
there is no Change in Control event under this Section 5.4(d) when there is a
transfer to an entity that is controlled by the shareholders of H&R Block
immediately after the transfer. A transfer of assets by H&R Block is not treated
as a change in the ownership of such assets if the assets are transferred to:
(i) a shareholder of H&R Block (immediately before the asset transfer) solely in
exchange for or with respect to its stock; (ii) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
H&R Block; (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of H&R Block; or (iv) an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in (iii) above.


Notwithstanding the foregoing, the direct or indirect sale of any or all of the
stock of, merger or liquidation of, or sale or assumption of all or
substantially all the assets or liabilities of, H&R Block Bank FSB, (i) will not
be considered a Change in Control for purposes of this Award Agreement, and (ii)
will not be included in any determination of the total gross fair market value
of assets of H&R Block sold during any 12-month period under Section 5.4(d)
above.


For purposes of this section, persons will be considered to be acting as a group
in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended, and Code Section 409A.
5.5    Closing Price. Closing Price shall mean the last reported market price
for one share of Common Stock, regular way, on the New York Stock Exchange (or
any successor exchange or stock market on which such last reported market price
is reported) on the day in question. If the exchange is closed on the day on
which the Closing Price is to be determined or if there were no sales reported
on such date, the Closing Price shall be computed as of the last date preceding
such date on which the exchange was open and a sale was reported.
5.6    Code. Code means the Internal Revenue Code of 1986, as amended.

10

--------------------------------------------------------------------------------




5.7    Committee. Committee means the Compensation Committee of the Board.
5.8    Common Stock. Common Stock means the common stock of H&R Block, without
par value.
5.9    Company. Company means H&R Block, Inc., a Missouri corporation, and
includes its “subsidiary corporations” (as defined in Code Section 424(f)) and
their respective divisions, departments and subsidiaries and the respective
divisions, departments and subsidiaries of such subsidiaries.
5.10    Comparable Position. Comparable Position means a position where:
(a)    Participant's primary work location would be within 50 miles of
Participant's current primary work location, and
(b)    Participant's compensation rate (salary and target bonus) would be no
more than 10% below Participant's current compensation rate.
5.11    Disability. Disability or disabled means, determined in accordance with
the following determination periods:
(a)    If Participant has coverage under a group long-term disability program
maintained by Company, Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of at least three months under such
program; or
(b)    If Participant does not have coverage under a group long-term disability
program maintained by Company, Participant is unable to engage in any
substantial gainful activity for a period of at least 9 months by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
For this purpose, Participant shall be deemed to have incurred a Disability on
the last day of the applicable determination period above. Notwithstanding the
foregoing, if Participant has a standalone employment agreement with Company and
such employment agreement includes a definition of disability, the definition in
the employment agreement shall apply.
5.12    Fair Market Value. Fair Market Value means the Closing Price for one
share of Common Stock.
5.13    Good Reason Termination. Good Reason Termination means a Termination of
Employment initiated by Participant that is related to one or more conditions
described in subsection (a), and that is subject to the timing, notice and
remedy provisions of subsection (b):
(a)    Conditions for Good Reason Termination. The conditions that qualify for
Good Reason Termination shall be those conditions provided in the definition of
Good Reason Termination under the written Company severance plan that applies to
Participant, unless Participant has a standalone employment agreement with
Company and such employment agreement includes such definition (or a definition
of “Good Reason”), in which case the definition in the employment agreement
shall apply. For the avoidance of doubt, any such definition shall only apply
with respect to determining the conditions that constitute “Good Reason.” The
periods of time relating to the initial existence, notice, and remedy of any
such condition are determined solely as described in subsection (b). If no
severance plan or employment agreement applies to Participant or if neither
includes a definition of “Good Reason” or “Good Reason Termination,” then the
conditions that qualify for Good Reason Termination are:
(i)    A change in Participant's primary work location that is more than 50
miles from Participant's previous primary work location, or
(ii)    A diminution of Participant's compensation rate (salary and target
bonus) of more than 10%.

11

--------------------------------------------------------------------------------




(b)    Timing, Notice and Remedy Requirements. Participant's voluntary
Termination of Employment qualifies as a Good Reason Termination only if such
Termination of Employment occurs within 18 months after a Change in Control
because of a qualifying condition described in subsection (a), and only if (i)
the initial existence of the condition occurs no more than 75 days before the
Change in Control, or occurs on or after the Change in Control; (ii) Participant
does not consent to the condition; and (iii) Company does not substantially
remedy the condition (as further described in this section).
Participant must provide notice no more than 30 days after the initial
occurrence of the event; provided, however, if the event initially occurs within
the 75 day period preceding a Change in Control, notice must be provided by the
earlier of (i) 90 days of the date of the initial occurrence and (ii) 30 days
after the date of the Change in Control. During the 30 days following receipt of
the notice, Company may take steps to substantially remedy the event, occurrence
or condition for which notice was given, in which case a Good Reason Termination
will not occur as a result of the condition.
5.14    Last Day of Employment. Last Day of Employment means the date of
Participant's Termination of Employment.
5.15    Qualifying CIC Separation. Qualifying CIC Separation means (a) a Good
Reason Termination or (b) Company's involuntary Termination of Employment of
Participant without Cause no more than 75 days before or 18 months after a
Change in Control; provided, however, that Qualifying CIC Separation described
under subsection (b) does not include the elimination of Participant's position
where Participant was offered a Comparable Position with Company or with a party
(or a subsidiary or an affiliate of such a party) that acquires any asset from
Company.
5.16    Restricted Share Units. Restricted Share Units means Restricted Share
Units granted to Participant under the Plan subject to such terms and conditions
as the Committee may determine at the time of issuance.
5.17    Retirement. Retirement means Participant's voluntary Termination of
Employment with Company at or after the date Participant (a) attains age 60 or
(b) attains age 55 and completes at least five (5) years of service with
Company.
5.18    Termination of Employment. Termination of Employment, termination of
employment and similar references mean a separation from service within the
meaning of Code Section 409A. If Participant is an employee, Participant will
generally have a Termination of Employment if Participant voluntarily or
involuntarily terminates employment with Company. A termination of employment
occurs if the facts and circumstances indicate that Participant and Company
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services Participant will perform after such
date (whether as an employee, director or other independent contractor) for
Company will decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee, director or other independent
contractor) over the immediately preceding 36-month period (or full period of
services if Participant has been providing services for less than 36 months).
For purposes of this Section 5.18, “Company” includes any entity that would be
aggregated with Company under Treasury Regulation 1.409A-1(h)(3).
6.    ACKNOWLEDGEMENT OF COVENANTS AND WAIVERS.
6.1    Participant understands and acknowledges that this Award Agreement
confers both rights and obligations upon Participant.
6.2    Participant has reviewed this Award Agreement in its entirety and
understands that by signing this Award Agreement, Participant agrees to all of
its terms, including, but not limited to, the covenants set forth in Section 2
of this Award Agreement, the Choice of Forum and Jurisdiction, and the Waiver of
Jury Trial set forth in Section 4 of this Award Agreement.

12

--------------------------------------------------------------------------------




6.3    Participant acknowledges that Company has advised Participant to seek his
or her own legal counsel before signing this Award Agreement and that
Participant has consulted or has had the opportunity to consult with his or her
personal attorney before executing this Award Agreement.


[Signature Page Follows.]


In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.


The parties hereto have executed this Award Agreement.


Participant Name:     [Participant Name]


Date Signed:        [Acceptance Date]


H&R BLOCK, INC.
By:




William C. Cobb
President and Chief Executive Officer



13